6:20-cv-02833-DCN-KFM         Date Filed 08/07/20    Entry Number 5       Page 1 of 4




                  IN THE DISTRICT COURT OF THE UNITED STATES

                       FOR THE DISTRICT OF SOUTH CAROLINA

                                  GREENVILLE DIVISION


Kevin Herriott,                         )
                                        )         C/A No. 6:20-2833-DCN-KFM
                         Plaintiff,     )
                                        )         REPORT OF MAGISTRATE JUDGE
          vs.                           )
                                        )
Sgt. Bostick, Sgt. Robertson,           )
Sgt. Robinson, Sgt. Myers,              )
Ofc. Brannon, Ofc. Hilton, Sgt. Wright, )
                                        )
                         Defendants. )
                                        )
              This matter is before the court on the plaintiff’s motion for a temporary

restraining order (“TRO”) (doc. 1). The plaintiff, a state prisoner in the custody of the South

Carolina Department of Corrections (“SCDC”), is located in the restricted housing unit

(“RHU”) at Kirkland Correctional Institution (“Kirkland”). Pursuant to the provisions of 28

U.S.C. § 636(b), and Local Civil Rule 73.02(B)(2)(d), D.S.C., this magistrate judge is

authorized to review all pretrial matters in cases filed under 42 U.S.C. § 1983 and submit

findings and recommendations to the district court.

              This case was opened on August 4, 2020, via the plaintiff’s motion for

temporary restraining order (doc. 1). The plaintiff has not provided a complaint for review

by the court; however, given the emergent premise of the typical TRO motion, the

undersigned has considered the plaintiff’s specific motion for a TRO here, and as

addressed below, recommends it be denied.
6:20-cv-02833-DCN-KFM         Date Filed 08/07/20     Entry Number 5       Page 2 of 4




              In his current motion for a TRO, the plaintiff claims that the defendants have

threatened him and retaliated against him for exercising his First Amendment Rights (doc.

1 at 2). In seeking a TRO, the plaintiff asserts that his claims are not yet ripe, because he

has not completed the exhaustion process (id.). He contends that he is nonetheless

entitled to a TRO that removes the defendants from their posts and orders that the plaintiff

be transferred (id. at 3).

              A plaintiff seeking a preliminary injunction or TRO must establish all four of

the following elements: (1) he is likely to succeed on the merits; (2) he is likely to suffer

irreparable harm in the absence of preliminary relief; (3) the balance of equities tips in his

favor; and (4) an injunction is in the public interest. Winter v. Nat. Res. Def. Council, Inc.,

555 U.S. 7, 20 (2008); The Real Truth About Obama, Inc. v. Fed. Election Comm’n, 575

F.3d 342, 346–47 (4th Cir. 2009), vacated on other grounds by 559 U.S. 1089 (2010),

reinstated in relevant part on remand by 607 F.3d 355 (4th Cir. 2010). A plaintiff must make

a clear showing that he is likely to succeed on the merits of his claim. Winter, 555 U.S. at

22; Real Truth, 575 F.3d at 345–46. Similarly, he must make a clear showing that he is

likely to be irreparably harmed absent injunctive relief. Winter, 555 U.S. at 20–23; Real

Truth, 575 F.3d at 347. Only then may the court consider whether the balance of equities

tips in the plaintiff’s favor. See Real Truth, 575 F.3d at 346–47. Finally, the court must pay

particular regard to the public consequences of employing the extraordinary relief of

injunction. Real Truth, 575 F.3d at 347 (quoting Winter, 555 U.S. at 24).

              As an initial matter, the undersigned notes that the plaintiff requests relief that

the court cannot grant. For example, the court cannot order SCDC to transfer the plaintiff

to another prison, because he has no protected constitutional interest in being housed in

a particular institution, at a particular custody level, or in a particular portion or unit of a

correctional institution. See Olim v. Wakinekona, 461 U.S. 238, 250–51 (1983) (noting that

inmates have no right to choose their place of confinement). Moreover, to the extent the

                                               2
6:20-cv-02833-DCN-KFM        Date Filed 08/07/20     Entry Number 5      Page 3 of 4




plaintiff seeks a TRO terminating or reassigning the defendants, such relief is also not

available under the law because this court cannot terminate or reassign the defendants.

See Maxton v. Johnson, 488 F. Supp. 1030, 1032 n.2 (D.S.C. 1980).

              Moreover, the plaintiff has not shown that he is likely to succeed on the merits

of his claims, as he has provided nothing to substantiate the allegations he makes in his

current motion1 regarding threatening conduct by the defendants. As such, the undersigned

recommends denying the plaintiff’s motion.

                                   RECOMMENDATION

              Based upon the foregoing, the plaintiff’s motion for a temporary restraining

order (doc. 1) should be denied. IT IS SO RECOMMENDED.

                                                         s/Kevin F. McDonald
                                                         United States Magistrate Judge

August 7, 2020
Greenville, South Carolina

 The attention of the parties is directed to the important notice on the next page.




       1
         Although the plaintiff includes an affidavit from him as well as another inmate with
his motion, they do not provide substantiation for the plaintiff’s assertions, and assert
different matters than mentioned in the plaintiff’s TRO request, such as alleged tampering
with food trays (see docs. 1-1; 1-2 at 6).

                                              3
6:20-cv-02833-DCN-KFM         Date Filed 08/07/20     Entry Number 5      Page 4 of 4




         Notice of Right to File Objections to Report and Recommendation

               The parties are advised that they may file specific written objections to this
Report and Recommendation with the District Judge. Objections must specifically identify
the portions of the Report and Recommendation to which objections are made and the
basis for such objections. “[I]n the absence of a timely filed objection, a district court need
not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error
on the face of the record in order to accept the recommendation.’” Diamond v. Colonial Life
& Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory
committee’s note).

              Specific written objections must be filed within fourteen (14) days of the date
of service of this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.
72(b); see Fed. R. Civ. P. 6(a), (d). Filing by mail pursuant to Federal Rule of Civil
Procedure 5 may be accomplished by mailing objections to:

                                  Robin L. Blume, Clerk
                               United States District Court
                          300 East Washington Street, Room 239
                             Greenville, South Carolina 29601

             Failure to timely file specific written objections to this Report and
Recommendation will result in waiver of the right to appeal from a judgment of the
District Court based upon such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v.
Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v.
Schronce, 727 F.2d 91 (4th Cir. 1984).




                                               4
